EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Naber on 06/16/2021.
The application has been amended as follows: 

Claim 2 (amended)
At line 1, after “according to claim” delete [1] and insert --9--.

Claim 3 (amended)
At line 1, after “according to claim” delete [1] and insert --9--.

Claim 5 (amended)
At line 1, after “according to claim” delete [1] and insert --9--.

Claim 6 (amended)
At line 1, after “according to claim” delete [1] and insert --9--.

Claim 8 (amended)


Claim 13 (amended)
At line 10, after “as defined in claim” delete [1] and insert --9--.

Claim 14 (amended)
At line 7, after “as defined in claim” delete [1] and insert --9--.

Claim 15 (amended)
At line 11, after “as defined in claim” delete [1] and insert --9--.

Claim 16 (amended)
At line 2, after “as defined in claims” delete [13 and 14] and insert --13 or 14--.

Claim 17 (amended)
At line 6, after “is defined in claim” delete [1] and insert --9--.

Claim 20 (amended)
At line 1, after “as defined in claim” delete [1] and insert --9--.

Election/Restrictions
The restriction requirement between Groups I-VI and Species 1-4 , as set forth in the Office action mailed on 05/14/2018, has been reconsidered in view of the The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/14/2018 is withdrawn.  Claims 2, 3, 5-8, 13-17, and 19-21, directed to the building, system, and methods of the non-elected Groups II-VI and Species 2-4 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendment to include the allowable subject matter of claim 9 places the case in condition for allowance since the inclusion of a second module connector and gusset plate sandwiched between the first connector and the second module destroys the prior art reference of Berga. Furthermore, after updating the search, such a frame and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


OMAR F. HIJAZ
Examiner
Art Unit 3633



/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633